In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-11-00086-CV
                                                ______________________________
 
 
                                   JOHNNY M. STAFFORD,
Appellant
 
                                                                V.
 
                                  GARY SHAVERS, ET AL., Appellees
 
 
                                                                                                  

 
 
                                       On Appeal from the County
Court at Law No. 2
                                                             Gregg County, Texas
                                                   Trial Court No. 2011-0742-CCL2
 
                                                     
                                             
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                              Memorandum Opinion by Justice Carter




                                                      MEMORANDUM OPINION
 
            Johnny
M. Stafford, appellant, filed his notice of appeal August 11, 2011.
            The
contest to Stafford’s affidavit of indigence was sustained by the trial court,
and no appeal was taken from that ruling. 
Therefore, Stafford is responsible for payment of the clerk’s record,
reporter’s record, and filing fee.  See Tex.
R. App. P. app. C (B)(1); 20.1. 

            The
clerk’s record was due on September 9, 2011. 
There is no information to indicate Stafford has made efforts to have
the clerk’s record filed with this Court. 
Further, Stafford has not paid the filing fee.  On October 12, 2011, we contacted Stafford by
letter, giving him an opportunity to cure the various defects, and warning him
that if we did not receive an adequate response within ten days, this appeal
would be subject to dismissal for want of prosecution.  See
Tex. R. App. P. 42.3(b), (c).
            We
have received no communication from Stafford. 
Pursuant to Tex. R. App. P.
42.3(b), we dismiss this appeal for want of prosecution.
 
 
                                                                        Jack
Carter
                                                                        Justice
 
Date
Submitted:          November 14, 2011
Date
Decided:             November 15, 2011
 
 


soNormal style='text-align:justify;text-justify:inter-ideograph;
line-height:200%;mso-pagination:widow-orphan'> 



[1]Graves
appeals from judgments entered in cause numbers 06-09-00063-CR through
06-09-00070-CR.